      Case 2:19-cv-14771-ILRL-JCW Document 1 Filed 12/27/19 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

RONALD G. CHEEK,                             )
an individual,                               )       Case No:
                                             )
               Plaintiff,                    )       Judge:
                                             )
v.                                           )       Magistrate Judge:
                                             )
NEW ORLEANS CITY,                            )
                                             )
               Defendant.                    )
                                             )

                                         COMPLAINT

       Plaintiff, DR. RONALD G. CHEEK, hereby files this Complaint and sues NEW

ORLEANS CITY (“NEW ORLEANS”) for damages, injunctive and declaratory relief,

attorneys’ fees and costs pursuant to Title II of the Americans with Disabilities Act, 42 U.S.C. §

12131et seq. (“Americans with Disabilities Act” or “ADA”), Section 504 of the Rehabilitation

Act of 1973, 29 U.S.C. § 794 et seq. (“Rehabilitation Act”), and the Louisiana Commission on

Human Rights, La. Rev. Stat. Ann. § 51:2231 et seq. (“LCHR”), and alleges the following:

                            JURISDICTION AND PARTIES

1.     This is an action for injunctive and declaratory relief, compensatory damages, nominal

       damages, and attorneys’ fees and costs to redress the Defendant’s unlawful

       discrimination pursuant to Title II of the Americans with Disabilities Act, 42 U.S.C.

       §12131et seq., Section 504 of the Rehabilitation Act of 1973,29 U.S.C. § 794 et seq., and

       the Louisiana Commission on Human Rights, LA. REV. STAT. ANN. § 51:2231 et seq.

       This Court is vested with original jurisdiction pursuant to 28 U.S.C. § 1331 and 28

       U.S.C. § 1343.

2.     With regards to the request for nominal damages, it is Dr. Cheek’s position that an award


                                                 1
      Case 2:19-cv-14771-ILRL-JCW Document 1 Filed 12/27/19 Page 2 of 13



      of nominal damages would confer significant civil rights to the public, as a judgment in

      his favor against New Orleans, regardless of the amount, would deter New Orleans from

      discriminating against individuals with mobility disabilities in the future.

3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the property which

      is the subject of this action is located in Orleans Parish, Louisiana.

4.    Dr. Cheek, is a resident of the State of Louisiana, Jefferson Parish.

5.    Dr. Cheek is a qualified individual with a disability under the ADA. Dr. Cheek has T-7

      paraplegia.

6.    Due to his disability, Dr. Cheek is substantially impaired in several major life activities,

      including walking and standing, and requires a wheelchair for mobility.

7.    Upon information and belief, New Orleans is a political entity located within Orleans

      Parish, Louisiana.

8.    Upon information and belief, New Orleans is the owner and lessor the real properties and

      improvements that are the subject of this action, to wit: New Orleans Yacht Club, located

      at 403 N Roadway Street, New Orleans, Louisiana 70124 (hereinafter referred to as “the

      Property”).

9.    Upon information and belief, New Orleans Yacht Club (“NOYC”) is the lessee and/or

      operator of the Property.

10.   Upon information and belief, the Property is a public facility which is open to members

      of the public, including Dr. Cheek.

11.   New Orleans is responsible for complying with the obligations of the ADA,

      Rehabilitation Act, and LCHR.

12.   All events giving rise to this lawsuit occurred in the Eastern District of Louisiana,


                                                2
      Case 2:19-cv-14771-ILRL-JCW Document 1 Filed 12/27/19 Page 3 of 13



      Orleans Parish, Louisiana.

                                STATEMENT OF FACTS

13.   On or around November 1, 2019, Dr. Cheek received an invitation for a wedding

      reception that was to take place on November 29, 2019 in the event space on the second

      floor of the Property.

14.   Dr. Cheek visited the property on or around November 15, 2019 to determine whether he

      would be able to access the second floor of the Property.

15.   While at the Property, Dr. Cheek personally encountered the stairs at NOYC, preventing

      him from accessing the second floor of the Property.

16.   Dr. Cheek spoke with the Manager of NOYC and learned that the sole means of access to

      the second floor is via stairs. Upon information and belief, the Manager of NOYC

      informed Mr. Cheek that NOYC had offered to pay its lessor, New Orleans, for the cost

      of installing an elevator at the Property. However, New Orleans would not allow NOYC

      to install an elevator.

17.   Mr. Cheek determined that he would not be able to access the second floor of the

      Property because he is unable to climb stairs.

18.   Mr. Cheek was unable to attend the November 29, 2019 wedding reception because he

      was unable to access the second floor of the Property.

19.   Upon information and belief, as the owner and lessor of the Property, New Orleans

      approves all improvements and/or alterations made to the Property, including the

      installation of an elevator.

20.   Upon information and belief, the second floor of the Property is available to the public to

      rent for wedding receptions and other functions.


                                               3
      Case 2:19-cv-14771-ILRL-JCW Document 1 Filed 12/27/19 Page 4 of 13



21.   Upon information and belief, the Property was subject to extensive renovations and

      improvements in 2005 and 2006 for damage caused by Hurricane Katrina.

                  COUNT I: VIOLATION OF TITLE II OF THE
                    AMERICANS WITH DISIBILITIES ACT

22.   Dr. Cheek repeats and realleges all preceding paragraphs in support of this claim.

23.   The Property is a place of public accommodation, subject to the ADA, generally located

      at 403 N Roadway Street, New Orleans, Louisiana 70124.

24.   Dr. Cheek wished to attend the wedding reception of his life-long friend, which took

      place on November 29, 2019. However, Dr. Cheek was unable to attend the wedding

      reception because he was unable to access the second floor of the Property.

25.   Dr. Cheek has visited the Property in the past.

26.   Dr. Cheek has personally encountered and is aware of mobility-related barriers at the

      Property.

27.   Dr. Cheek intends to, and will, enter the Property to utilize its services in the future, but

      fears that he will encounter the same barriers to access which are the subject of this

      action.

28.   The lack of an elevator is excluding Dr. Cheek from the programs, services, and activities

      offered at the Property.

29.   The lack of an elevator is excluding Dr. Cheek from the equal opportunity to participate

      in, or benefit from the programs, services, and activities which are offered to the general

      public at the Property.

30.   Dr. Cheek presently fears that he will encounter the mobility-related barriers which exist

      at the Property when he returns to the Property in the near future.

31.   The services that Dr. Cheek has not been able to access at the Property includes, but is

                                                4
      Case 2:19-cv-14771-ILRL-JCW Document 1 Filed 12/27/19 Page 5 of 13



      not limited to the second floor, preventing him from attending a wedding reception at the

      Property.

32.   42 U.S.C. § 12133 provides: “[t]he remedies, procedures, and rights set forth in section

      794 of Title 29 shall be the remedies, procedures, and rights this subchapter provides to

      any person alleging discrimination on the basis of disability in violation of section 12132

      of this title.”

33.   New Orleans has discriminated against Dr. Cheek by denying him full access to the

      services, programs, and/or activities by failing to make its facilities readily accessible as

      required by U.S.C. §12132 and its implementing regulations 28 C.F.R. Part 35.101-

      35.190 et. seq.

34.   New Orleans has discriminated, and is continuing to discriminate, against Dr. Cheek in

      violation of the ADA by excluding and/or denying Dr. Cheek the full and equal benefits

      of its services, programs, and/or activities by failing to, inter alia, have accessible

      facilities. Dr. Cheek personally experienced the barriers to access on the Property

      discussed herein.

35.   28 C.F.R. § 35.130(4) states that “[a] public entity may not, in determining the site or

      location of a facility, make selections–(I) [t]hat have the effect of excluding individuals

      with disabilities from, denying them the benefits of, or otherwise subjecting them to

      discrimination...” New Orleans has violated this provision by providing its services,

      programs, and/or activities at an inaccessible facility.

36.   New Orleans has discriminated against Dr. Cheek by excluding him from participation in,

      and denying the benefits of, the services, programs, and/or activities at its Property

      because of Dr. Cheek’s disability, all in violation of 42U.S.C.§ 12132.


                                                5
      Case 2:19-cv-14771-ILRL-JCW Document 1 Filed 12/27/19 Page 6 of 13



37.   Upon information and belief, New Orleans continues to discriminate against Dr. Cheek

      by failing to make reasonable modifications in policies, practices or procedures, when

      such modifications are necessary to afford all offered goods, services, programs,

      activities, facilities, privileges, advantages or accommodations to individuals with

      disabilities; and by failing to make such efforts that may be necessary to ensure that no

      individual with a disability is excluded, denied services, programs, and/or activities,

      segregated or otherwise treated differently than other individuals because of failure to

      remove architectural barriers.

38.   The above conduct constitutes intentional discrimination.

39.   The above conduct constitutes deliberate indifference.

40.   Upon information and belief, Dr. Cheek has been denied access to, and has been denied

      the benefits of services, programs and/or activities of New Orleans’ Property, and has

      otherwise been discriminated against and damaged by New Orleans because of New

      Orleans’ discrimination, as set forth above.

41.   Dr. Cheek will continue to suffer such discrimination, injury and damage without the

      immediate relief provided by the ADA as requested herein. Furthermore, as required by

      the ADA and other remedial civil rights legislation, to properly remedy New Orleans’

      discriminatory violations and avoid piecemeal litigation, Dr. Cheek requires a full

      inspection of the Property in order to catalogue and cure all the areas of non-compliance

      with the ADA.

42.   Dr. Cheek has retained the undersigned counsel and is entitled to recover reasonable

      attorneys’ fees, costs and litigation expenses from New Orleans pursuant to 42 U.S.C. §

      12205 and 28 C.F.R. § 35.175.


                                               6
      Case 2:19-cv-14771-ILRL-JCW Document 1 Filed 12/27/19 Page 7 of 13



43.   Dr. Cheek is suffering irreparable harm.

44.   Pursuant to 42 U.S.C. § 12131, et seq., this Court is provided authority to grant Dr.

      Cheek’s injunctive relief including an Order New Orleans to alter the Property to make

      its programs, services, and accommodations readily accessible to and useable by Dr.

      Cheek and all other persons with mobility-related disabilities as defined by the ADA.

                            COUNT II: VIOLATION OF
                           THE REHABILITATION ACT

45.   Dr. Cheek repeats and realleges all preceding paragraphs in support of this claim.

46.   Dr. Cheek brings this claim against New Orleans, based upon Section 504 of the

      Rehabilitation Act, 29 U.S.C. §794, et seq.

47.   The Rehabilitation Act provides that:

             No otherwise qualified individual with handicaps in the
             United States, as defined by 7(8) [29 USCS § 706(8)], shall,
             solely by reason of his or her handicap, be excluded from the
             participation in, be denied the benefits of, or be subjected to
             discrimination under any program or activity receiving
             Federal financial assistance or under any program or activity
             conducted by any Executive agency or by the United States
             Postal Service. 29 U.S.C. § 794(a).

48.   Upon information and belief, a non-exclusive list of New Orleans’ violations of the

      Rehabilitation Act and discriminatory conduct against Dr. Cheek are evidenced by:

             A.      denying Dr. Cheek access to, and the opportunity to participate in or

                     benefit from, the aids, benefits, activities, programs, accommodations, and

                     services offered at the Property;

             B.      by otherwise limiting Dr. Cheek in the enjoyment of the rights, privileges,

                     advantages, and opportunities enjoyed by individuals without disabilities

                     who receive New Orleans’ aids, benefits, and services at the Property;


                                                 7
      Case 2:19-cv-14771-ILRL-JCW Document 1 Filed 12/27/19 Page 8 of 13



             C.      making facility site or location selections that have the effect of

                     discriminating against individuals with disabilities, and excluding them

                     from and denying them the benefits of, and defeating or substantially

                     impairing the accomplishment of the objectives of, the services, programs,

                     and activities offered by New Orleans at the Property;

             D.      excluding Dr. Cheek from participation in, and the benefits of, New

                     Orleans’ services, programs, and activities as a result of New Orleans’

                     Property being inaccessible to or unusable by Dr. Cheek; and

             F.      failing to design and/or construct new facilities, or make alterations to

                     existing facilities, which are readily accessible to and useable by

                     individuals with disabilities.

49.   Upon information and belief, there are additional, ongoing violations of the

      Rehabilitation Act at the Property which Dr. Cheek is more likely than not going to

      encounter upon future visits to the Property. Dr. Cheek brings this action:

             A.      to redress injuries suffered as a result of New Orleans’ discriminatory

                     actions and inactions, as set forth herein;

             B.      to reasonably avoid further and future injury as a result of New Orleans’

                     ongoing failure to cease their discriminatory practices as set forth in this

                     action, including correcting violations of the ADA and Rehabilitation Act;

             C.      to ensure New Orleans’ Property is accessible as required by the relevant

                     applications of Title II of the ADA;

             D.      to be made whole and ensure future compliance; and

             E.      to reasonably avoid future ADA and Rehabilitation Act litigation


                                                8
      Case 2:19-cv-14771-ILRL-JCW Document 1 Filed 12/27/19 Page 9 of 13



                     involving the same Property and under the same laws, as set forth herein,

                     with its concomitant impact on otherwise scarce judicial resources.

50.   Only through a complete inspection of the Property and related facilities, undertaken by

      Dr. Cheek and/or his representatives, can all said violations be identified and cured so as

      to ensure access for people with mobility-related disabilities, the primary purpose of this

      action.

51.   Upon information and belief, New Orleans is the recipient of federal funds.

52.   Upon information and belief, as the recipient of federal funds, New Orleans is liable for

      damages to Dr. Cheek as a result of its acts and omissions constituting intentional

      discrimination. It is Dr. Cheek’s position that even an award of nominal damages in his

      favor would confer significant civil rights to the public, as a judgment of against New

      Orleans, regardless of the amount, would likely deter New Orleans from discriminating

      against individuals with disabilities in the future.

53.   As set forth above, Dr. Cheek has been denied access to, and without the relief requested

      herein will continue to be denied the access to, the goods, services, programs, facilities,

      activities, and accommodations offered by New Orleans, solely by reason of his

      disability, and has otherwise been discriminated against and damaged solely by reason of

      his disability, as a result of New Orleans’ Rehabilitation Act violations set forth above.

54.   Dr. Cheek has been obligated to retain undersigned counsel for the filing and prosecution

      of this action. Dr. Cheek is entitled to recover reasonable attorneys’ fees, costs, and

      litigation expenses from New Orleans pursuant to 29 U.S.C. §794(b).

55.   Pursuant to 29 U.S.C. §794(a), this Court is provided authority to grant Dr. Cheek

      injunctive relief, including an Order that New Orleans alter the subject premises,


                                                 9
      Case 2:19-cv-14771-ILRL-JCW Document 1 Filed 12/27/19 Page 10 of 13



       facilities, services, activities, programs, and accommodations to make them accessible to

       and useable by individuals with disabilities to the extent required by the Rehabilitation

       Act. This Court is also provided authority to grant Dr. Cheek compensatory damages for

       New Orleans’ discriminatory actions.

56.    Upon information and belief, as set forth herein, New Orleans has violated the

       Rehabilitation Act by intentionally excluding Dr. Cheek, solely by reason of his

       disability, from the participation in, and denying him the benefits of, and has otherwise

       subjected him to discrimination under New Orleans’ programs and activities. These

       actions constitute intentional discrimination and deliberate indifference.

                              COUNT III: VIOLATION OF THE
                        LOUISIANA COMMISSION ON HUMAN RIGHTS

57.    Dr. Cheek repeats and realleges all preceding paragraphs in support of this claim.

58.    At all times relevant to this action, the Louisiana Commission on Human Rights, LA.

       REV. STAT. ANN. § 51:2231 et. seq., (hereafter “LCHR”) has been in full force and effect

       and has applied the conduct of New Orleans.

59.    At all times relevant to this action, Dr. Cheek has experienced substantial limitations to

       several major life activities, including walking and standing; has been diagnosed with T-7

       paraplegia; and has been an individual with a disability within the meaning of LCHR, LA.

       REV. STAT. ANN. § 51:2232(3)(a).

60.    At all times relevant to this action, New Orleans’ Property has qualified as places of

       public accommodation, as defined by LA. REV. STAT. ANN. § 51:2232(9) by virtue of

       either supplying services to the general public, soliciting and accepting the patronage of

       the general public, or having been supported directly or indirectly by government funds.




                                                10
      Case 2:19-cv-14771-ILRL-JCW Document 1 Filed 12/27/19 Page 11 of 13



61.    The LCHR prohibits discriminatory practices and provides that “it is a discriminatory

       practice for a person to deny an individual the full and equal enjoyment of goods,

       services, facilities, privileges, advantages, and accommodations of a place of public

       accommodation, resort, or amusement . . . on the grounds of . . . disability.” LA. REV.

       STAT. ANN. § 51:2247.

62.    The LCHR extends relief to “any person deeming himself injured by” discrimination in

       violation thereof. LA. REV. STAT. ANN. § 51:2264.

63.    Defendant discriminated against Dr. Cheek, on the basis of disability, in violation of LA.

       REV. STAT. ANN. § 51:2247, by denying him the full and equal enjoyment of the goods,

       services, facilities, privileges, advantages, and accommodations offered at the Property

       due to many of the architectural barriers discussed in this Complaint.

64.    Dr. Cheek deems himself injured by New Orleans’ discrimination and brings suit under

       the LCHR to recover compensatory damages for the injuries and loss he sustained as a

       result of Defendant’s discriminatory conduct and deliberate indifference as alleged herein

       above.

65.    Dr. Cheek is further entitled to injunctive relief, as well as an award of attorneys’ fees,

       costs, and disbursements pursuant to the LCHR, LA. REV. STAT. ANN. § 51:2264.

                               PRAYER FOR RELIEF

       WHEREFORE, Dr. Cheek prays that:

                A.    This Court issue a Declaratory Judgment that determines that New Orleans

                      is in violation of Title II of the Americans with Disabilities Act, 42 U.S.C.

                      § 12131 et seq;

                B.    This Court issue a Declaratory Judgment that determines that the Property,


                                               11
Case 2:19-cv-14771-ILRL-JCW Document 1 Filed 12/27/19 Page 12 of 13



             programs, and activities owned, operated, and administered by New

             Orleans are in violation of the Rehabilitation Act;

       C.    This Court issue a Declaratory Judgment that determines that the Property,

             programs, and activities owned, operated, and administered by New

             Orleans are in violation of the LCHR;

       D.    This Court issue a Declaratory Judgment that determines that the Property,

             programs and activities owned, operated and administered by New

             Orleans is in violation of the Rehabilitation Act;

       E.    This Court grant permanent injunctive relief against New Orleans

             including an Order to make all required alterations to the Property; or to

             make such Property readily accessible to and usable by individuals with

             disabilities to the extent required by the ADA and LCHR; and to require

             New Orleans to make reasonable modifications in policies, practices or

             procedures, when such modifications are necessary to afford all offered

             goods, services, facilities, privileges, advantages or accommodations to

             individuals with disabilities; and by failing to take such stops that may be

             necessary to ensure that no individual with a disability is excluded, denied

             services, segregated or otherwise treated differently than other individuals

             because of failure to remove mobility-related barriers;

       F.    This Court enter an Order directing New Orleans to alter and modify the

             Property and its programs, services, and accommodations to comply with

             the ADA, Rehabilitation Act, and the LCHR;

       F.    This Court award Dr. Cheek monetary damages (including nominal


                                       12
Case 2:19-cv-14771-ILRL-JCW Document 1 Filed 12/27/19 Page 13 of 13



             damages) pursuant to the ADA and/or Rehabilitation Act, and the LCHR

             for the harmed caused by New Orleans’ discrimination;

       F.    This Court award Dr. Cheek reasonable attorneys’ fees, costs, and

             litigation expenses pursuant to 29 U.S.C. § 794a(a)2 and 42 U.S.C. §

             12205, 28 C.F.R. § 35.175 and the LCHR; and

       G.    Such other relief as the Court deems just and proper, and/or is allowable

             under Title II of the ADA, the Rehabilitation Act, and the LCHR.




                                          Respectfully Submitted,

                                          /s/ Emily A. Westermeier
                                          BIZER & DEREUS, LLC
                                          Attorneys for Plaintiff
                                          Andrew D. Bizer (30396)
                                          andrew@bizerlaw.com
                                          Garret S. DeReus (LA # 35105)
                                          gdereus@bizerlaw.com
                                          Emily A. Westermeier (LA # 36294)
                                          ewest@bizerlaw.com
                                          3319 St. Claude Ave.
                                          New Orleans, LA70117
                                          T: 504-619-9999; F: 504-948-9996




                                     13
